Case 21-30209-KRH              Doc 3      Filed 01/25/21 Entered 01/25/21 03:03:31                     Desc Main
                                         Document      Page 1 of 21


 Justin Bernbrock (pro hac vice admission pending)                  Michael A. Condyles (VA 27807)
 Bryan Uelk (pro hac vice admission pending)                        Peter J. Barrett (VA 46179)
 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP                            Jeremy S. Williams (VA 77469)
 70 West Madison Street, 48th Floor                                 Brian H. Richardson (VA 92477)
 Chicago, Illinois 60602                                            KUTAK ROCK LLP
 Telephone:          (312) 499-6300                                 901 East Byrd Street, Suite 1000
 Facsimile:          (312) 499-6301                                 Richmond, Virginia 23219-4071
                                                                    Telephone: (804) 644-1700
 -and-                                                              Facsimile:      (804) 783-6192

 Colin Davidson (pro hac vice admission pending)
 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 30 Rockefeller Plaza
 New York, New York 10112
 Telephone:         (212) 653-8700
 Facsimile:         (212) 653-8701

 Proposed Co-Counsel to the Debtors and Debtors-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                                )
 In re:                                                         )        Chapter 11
                                                                )
 ALPHA MEDIA HOLDINGS LLC,                                      )        Case No. 21-30209 (KRH)
                                                                )
                            Debtor.                             )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
                                                                )
 In re:                                                         )        Chapter 11
                                                                )
 ALPHA MEDIA USA LLC,                                           )        Case No. 21-30222 (KRH)
                                                                )
                            Debtor.                             )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
                                                                )
 In re:                                                         )        Chapter 11
                                                                )
 ALPHA 3E CORPORATION,                                          )        Case No. 21-30210 (KRH)
                                                                )
                            Debtor.                             )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )


                                                          -1-
Case 21-30209-KRH       Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31      Desc Main
                                Document      Page 2 of 21



                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA LLC,                                )   Case No. 21-30208 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA 3E HOLDING CORPORATION,                   )   Case No. 21-30211 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA LICENSEE LLC,                       )   Case No. 21-30215 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA COMMUNICATIONS INC.,                )   Case No. 21-30213 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )

 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA COMMUNICATIONS LLC,                 )   Case No. 21-30214 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. No FEIN                            )
                                                 )

                                           -2-
Case 21-30209-KRH      Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31      Desc Main
                               Document      Page 3 of 21



                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA 3E LICENSEE LLC,                         )   Case No. 21-30212 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF BROOKINGS INC.,                 )   Case No. 21-30217 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF COLUMBUS INC.,                  )   Case No. 21-30216 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF FORT DODGE INC.,                )   Case No. 21-30218 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF JOLIET INC.,                    )   Case No. 21-30223 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )



                                          -3-
Case 21-30209-KRH                Doc 3      Filed 01/25/21 Entered 01/25/21 03:03:31                         Desc Main
                                           Document      Page 4 of 21



                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    ALPHA MEDIA OF LINCOLN INC.,                                  )    Case No. 21-30219 (KRH)
                                                                  )
                              Debtor.                             )
                                                                  )
    Tax I.D. No. XX-XXXXXXX                                       )
                                                                  )
                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    ALPHA MEDIA OF LUVERNE INC.,                                  )    Case No. 21-30220 (KRH)
                                                                  )
                              Debtor.                             )
                                                                  )
    Tax I.D. No. XX-XXXXXXX                                       )
                                                                  )
                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    ALPHA MEDIA OF MASON CITY INC.,                               )    Case No. 21-30221 (KRH)
                                                                  )
                              Debtor.                             )
                                                                  )
    Tax I.D. No. XX-XXXXXXX                                       )
                                                                  )

                         DEBTORS’ MOTION FOR ENTRY OF AN
                    ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                  CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)1

respectfully state as follows in support of this motion (this “Motion”):

                                                   Relief Requested

             1.     The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”): (a) directing procedural consolidation and joint administration of these



1
      A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of John Grossi in Support of Chapter 11 Petitions
      and First Day Motions (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary
      petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on the

                                                            -4-
Case 21-30209-KRH             Doc 3      Filed 01/25/21 Entered 01/25/21 03:03:31                      Desc Main
                                        Document      Page 5 of 21



chapter 11 cases; and (b) granting related relief. The Debtors request that one file and one docket

be maintained for all jointly administered cases under the case of Alpha Media Holdings LLC and

that the cases be administered under a consolidated caption, as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                         )
 In re:                                  ) Chapter 11
                                         )
                                   1
 ALPHA MEDIA HOLDINGS LLC, et al.,       ) Case No. 21-30209 (KRH)
                                         )
                   Debtors.              ) (Jointly Administered)
                                         )
___________________________________________________

1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Alpha Media Holdings LLC (3634), Alpha Media USA LLC (9105), Alpha 3E Corporation (0912),
    Alpha Media LLC (5950), Alpha 3E Holding Corporation (9792), Alpha Media Licensee LLC (0894), Alpha
    Media Communications Inc. (5838), Alpha 3E Licensee LLC (6446), Alpha Media of Brookings Inc. (7149),
    Alpha Media of Columbus Inc. (7140), Alpha Media of Fort Dodge Inc. (2022), Alpha Media of Joliet Inc. (7142),
    Alpha Media of Lincoln Inc. (7141), Alpha Media of Luverne Inc. (7154), and Alpha Media of Mason City Inc.
    (3996). Alpha Media Communications LLC does not have a federal employee identification number. The mailing
    address for the Debtors is 1211 SW 5th Avenue, Suite 750, Portland, OR 97204.

        2.       The Debtors further request that this Court (as defined below) order that the

foregoing caption satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

        3.       The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket of each of the Debtors other than Alpha Media Holdings LLC to reflect

the joint administration of these chapter 11 cases:

             An order has been entered in accordance with rule 1015(b) of the Federal
             Rules of Bankruptcy Procedure and rule 1015-1 of the Local Bankruptcy
             Rules for the United States Bankruptcy Court for the Eastern District of
             Virginia directing joint administration for procedural purposes only of the
             chapter 11 cases of: Alpha Media Holdings LLC (21-30209), Alpha Media
             USA LLC (21-30222), Alpha 3E Corporation (21-30210), Alpha Media


    date hereof (the “Petition Date”). Capitalized terms used, but not otherwise defined in this Motion shall have the
    meanings ascribed to them in the First Day Declaration.


                                                        -5-
Case 21-30209-KRH         Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31            Desc Main
                                   Document      Page 6 of 21



            LLC (21-30208), Alpha 3E Holding Corporation (21-30211), Alpha Media
            Licensee LLC (21-30215), Alpha Media Communications Inc. (21-30213),
            Alpha Media Communications LLC (21-30214), Alpha 3E Licensee LLC
            (21-30212), Alpha Media of Brookings Inc. (21-30217), Alpha Media of
            Columbus Inc. (21-30216), Alpha Media of Fort Dodge Inc. (21-30218),
            Alpha Media of Joliet Inc. (21-30223), Alpha Media of Lincoln Inc. (21-
            30219), Alpha Media of Luverne Inc. (21-30220), and Alpha Media of
            Mason City Inc. (21-30221). The docket in Case No. 21-30209 should be
            consulted for all matters affecting these cases.

       4.      Finally, the Debtors seek authority to file the monthly operating reports required by

the Operating Guidelines and Reporting Requirements of the United States Trustee for Chapter 11

Debtors-in-Possession and Chapter 11 Trustees, issued by the Office of the United States Trustee

for the Eastern District of Virginia (the “U.S. Trustee”) on a consolidated basis. The Debtors shall

track and break out disbursements on a debtor-by-debtor basis in each monthly operating report.

                                     Jurisdiction and Venue

       5.      The United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The bases for the relief requested herein are section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 1015(b), and rules 1015-1 and 9013-1 of the Local Rules of the United States

Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”).



                                                 -6-
Case 21-30209-KRH         Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31             Desc Main
                                   Document      Page 7 of 21



                                               Background

       8.      Alpha Media is the largest privately-held radio broadcast and multimedia company

in the United States. Formed in 2009 by a veteran radio executive, Alpha Media grew through

acquisitions and now owns or operates more than 200 radio stations that provide local news, sports,

music, and entertainment to a weekly audience of more than 11 million listeners in 44 communities

across the United States. In addition to its radio stations, Alpha Media provides digital content

through more than 200 websites and countless mobile applications and digital streaming services.

Alpha Media generates the majority of its revenue from the sale of advertising time on its radio

stations to a wide range of local, regional, and national advertisers in consumer-focused industries,

including automotive, entertainment, retail and financial services. Alpha Media’s strong

relationships with local communities and highly engaging live content have cultivated a passionate

listener base and attractive platform for advertisers, both of which ultimately distinguish Alpha

Media from other top radio broadcasters.

       9.      Following a healthy financial performance in 2019, the Debtors experienced

significant headwinds beginning in the first quarter of 2020 due to macroeconomic factors brought

on by the COVID-19 pandemic. In response, the Debtors commenced these chapter 11 cases to

implement the terms of a comprehensive, balance-sheet restructuring pursuant to that certain

restructuring support agreement, dated January 24, 2021, by and between the Debtors, their second

lien lenders, and holders of their unsecured notes (the “Restructuring Support Agreement”). The

restructuring transactions contemplated by the Restructuring Support Agreement will effectuate a

recapitalization of the Debtors’ approximately $267 million of prepetition funded indebtedness,

preserve the Debtors’ ongoing business operations with limited interruption for their customers

and employees, and ensure that the Debtors have access to sufficient liquidity not only to weather



                                                 -7-
Case 21-30209-KRH         Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31            Desc Main
                                   Document      Page 8 of 21



the economic downturn brought on by COVID-19, but to succeed upon emergence from

bankruptcy.

       10.     On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their business and managing their

properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No request for the appointment of a trustee or examiner has been made in these chapter 11 cases,

and no committees have been appointed or designated.

                                          Basis for Relief

       11.     Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. The sixteen (16) Debtor

entities that commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2)

of the Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the

Court to grant the relief requested herein.

       12.     Further, Local Bankruptcy Rule 1015-1 provides additional authority for the Court

to order joint administration of these chapter 11 cases:

               In all joint petitions filed with the Court, the case will be
               administered through joint administration of the estates unless the
               trustee or other interested party files an objection to joint
               administration within 14 days after the meeting of creditors and
               gives notice of a hearing date on such objection.

Local Bankr. R. 1015-1.

       13.     Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Guitar

Center, Inc., No. 20-34656 (KRH) (Bankr. E.D. Va. Nov. 23, 2020) (directing joint administration

of chapter 11 cases); In re Le Tote, Inc., No. 20-33332 (KLP) (Bankr. E.D. Va. Aug. 3, 2020)

                                                -8-
Case 21-30209-KRH            Doc 3      Filed 01/25/21 Entered 01/25/21 03:03:31                     Desc Main
                                       Document      Page 9 of 21



(same); In re Ascena Retail Group, Inc., No. 20-33113 (KRH) (Bankr. E.D. Va. July 23, 2020)

(same); In re Intelsat S.A., No. 20-32399 (KLP) (Bankr. E.D. Va. May 15, 2020) (same); In re

Chino Holdings, Inc., No. 20-32180 (KLP) (Bankr. E.D. Va. May 5, 2020) (same); In re

Pier 1 Imports, Inc., No. 20-30805 (KRH) (Bankr. E.D. Va. Feb. 18, 2020) (same);

In re Gemstone Solutions Grp., Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019) (same);

In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Sept. 19, 2017) (same); In re The

Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va. June 2, 2017) (same).2

        14.      Given the integrated nature of the Debtors’ operations, joint administration of these

chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders in these

chapter 11 cases will affect each Debtor entity. The entry of an order directing joint administration

of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings and objections.

Joint administration also will allow the U.S. Trustee and all parties in interest to monitor these

chapter 11 cases with greater ease and efficiency.

        15.      Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of the

Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead, parties in

interest will benefit from the cost reductions associated with the joint administration of these

chapter 11 cases.       Accordingly, the Debtors submit that the joint administration of these

chapter 11 cases is in the best interests of their estates, their creditors, and all other parties

in interest.



2
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                       -9-
Case 21-30209-KRH         Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31              Desc Main
                                  Document     Page 10 of 21



                      Waiver of Memorandum of Points and Authorities

       16.     The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by a written memorandum of points and authorities as described in Local Bankruptcy

Rule 9013-1(G).

                                               Notice

       17.     The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the Office of the United States Trustee for the Eastern District of

Virginia, Attn: Kathryn R. Montgomery and B. Webb King; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the agents under the Debtors’

prepetition secured facilities and counsel thereto; (d) the agent under the Debtors’ proposed debtor-

in-possession secured financing facility and counsel thereto; (e) the Federal Communications

Commission; (f) the Internal Revenue Service; (g) the office of the attorneys general for the states

in which the Debtors operate; (h) National Association of Attorneys General; and (i) any party that

has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       18.     No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                -10-
Case 21-30209-KRH           Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31         Desc Main
                                    Document     Page 11 of 21



        WHEREFORE, the Debtors respectfully request that the Court enter the Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as the Court deems appropriate under the circumstances.


 Dated: January 25, 2021

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 Michael A. Condyles (VA 27807)              Justin Bernbrock (pro hac vice admission pending)
 Peter J. Barrett (VA 46179)                 Bryan Uelk (pro hac vice admission pending)
 Jeremy S. Williams (VA 77469)               70 West Madison Street, 48th Floor
 Brian H. Richardson (VA 92477)              Chicago, Illinois 60602
 901 East Byrd Street, Suite 1000            Telephone:       (312) 499-6300
 Richmond, Virginia 23219-4071               Facsimile:       (312) 499-6301
 Telephone:        (804) 644-1700            Email: jbernbrock@sheppardmullin.com
 Facsimile:        (804) 783-6192                   buelk@sheppardmullin.com
 Email: michael.condyles@kutakrock.com
        peter.barrett@kutakrock.com          -and-
        jeremy.williams@kutakrock.com
        brian.richardson@kutakrock.com       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                             Colin Davidson (pro hac vice admission pending)
                                             30 Rockefeller Plaza
 Proposed Co-Counsel to the Debtors and      New York, New York 10112
 Debtors-in-Possession                       Telephone:    (212) 653-8700
                                             Facsimile:    (212) 653-8701
                                             Email: cdavidson@sheppardmullin.com

                                             Proposed Co-Counsel to the Debtors and
                                             Debtors-in-Possession




                                               -11-
Case 21-30209-KRH   Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31   Desc Main
                            Document     Page 12 of 21



                                    Exhibit A

                                 Proposed Order




                                       -12-
Case 21-30209-KRH              Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31                      Desc Main
                                        Document     Page 13 of 21


 Justin Bernbrock (pro hac vice admission pending)                  Michael A. Condyles (VA 27807)
 Bryan Uelk (pro hac vice admission pending)                        Peter J. Barrett (VA 46179)
 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP                            Jeremy S. Williams (VA 77469)
 70 West Madison Street, 48th Floor                                 Brian H. Richardson (VA 92477)
 Chicago, Illinois 60602                                            KUTAK ROCK LLP
 Telephone:          (312) 499-6300                                 901 East Byrd Street, Suite 1000
 Facsimile:          (312) 499-6301                                 Richmond, Virginia 23219-4071
                                                                    Telephone: (804) 644-1700
 -and-                                                              Facsimile:      (804) 783-6192

 Colin Davidson (pro hac vice admission pending)
 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 30 Rockefeller Plaza
 New York, New York 10112
 Telephone:         (212) 653-8700
 Facsimile:         (212) 653-8701

 Proposed Co-Counsel to the Debtors and Debtors-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

                                                                )
 In re:                                                         )        Chapter 11
                                                                )
 ALPHA MEDIA HOLDINGS LLC,                                      )        Case No. 21-30209 (KRH)
                                                                )
                            Debtor.                             )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
                                                                )
 In re:                                                         )        Chapter 11
                                                                )
 ALPHA MEDIA USA LLC,                                           )        Case No. 21-30222 (KRH)
                                                                )
                            Debtor.                             )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )
                                                                )
 In re:                                                         )        Chapter 11
                                                                )
 ALPHA 3E CORPORATION,                                          )        Case No. 21-30210 (KRH)
                                                                )
                            Debtor.                             )
                                                                )
 Tax I.D. No. XX-XXXXXXX                                        )
                                                                )


                                                          -1-
Case 21-30209-KRH       Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31      Desc Main
                                Document     Page 14 of 21



                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA LLC,                                )   Case No. 21-30208 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA 3E HOLDING CORPORATION,                   )   Case No. 21-30211 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA LICENSEE LLC,                       )   Case No. 21-30215 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )
 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA COMMUNICATIONS INC.,                )   Case No. 21-30213 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. XX-XXXXXXX                         )
                                                 )
                                                 )

 In re:                                          )   Chapter 11
                                                 )
 ALPHA MEDIA COMMUNICATIONS LLC,                 )   Case No. 21-30214 (KRH)
                                                 )
                     Debtor.                     )
                                                 )
 Tax I.D. No. No FEIN                            )
                                                 )

                                           -2-
Case 21-30209-KRH      Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31      Desc Main
                               Document     Page 15 of 21



                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA 3E LICENSEE LLC,                         )   Case No. 21-30212 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF BROOKINGS INC.,                 )   Case No. 21-30217 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF COLUMBUS INC.,                  )   Case No. 21-30216 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF FORT DODGE INC.,                )   Case No. 21-30218 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )
                                                )
 In re:                                         )   Chapter 11
                                                )
 ALPHA MEDIA OF JOLIET INC.,                    )   Case No. 21-30223 (KRH)
                                                )
                     Debtor.                    )
                                                )
 Tax I.D. No. XX-XXXXXXX                        )
                                                )



                                          -3-
Case 21-30209-KRH              Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31                     Desc Main
                                        Document     Page 16 of 21



                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    ALPHA MEDIA OF LINCOLN INC.,                               )   Case No. 21-30219 (KRH)
                                                               )
                             Debtor.                           )
                                                               )
    Tax I.D. No. XX-XXXXXXX                                    )
                                                               )
                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    ALPHA MEDIA OF LUVERNE INC.,                               )   Case No. 21-30220 (KRH)
                                                               )
                             Debtor.                           )
                                                               )
    Tax I.D. No. XX-XXXXXXX                                    )
                                                               )
                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    ALPHA MEDIA OF MASON CITY INC.,                            )   Case No. 21-30221 (KRH)
                                                               )
                             Debtor.                           )
                                                               )
    Tax I.D. No. XX-XXXXXXX                                    )
                                                               )

                    ORDER (I) DIRECTING JOINT ADMINISTRATION OF
                  CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing the joint

administration of the Debtors’ chapter 11 cases for procedural purposes only; and

(b) granting related relief, all as more fully set forth in the Motion; and upon the

First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the United States District



1
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                         -4-
Case 21-30209-KRH          Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31                Desc Main
                                    Document     Page 17 of 21



Court for the Eastern District of Virginia, dated August 15, 1984; and this Court having found that

it may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and this

Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on the

Motion were appropriate under the circumstances and that no other notice need be provided; and

this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth in this Order.

        2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 21-30209 (KRH).

        3.      The caption of the jointly administered cases should read as follows:




                                                   -5-
Case 21-30209-KRH               Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31                       Desc Main
                                         Document     Page 18 of 21



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    ALPHA MEDIA HOLDINGS LLC, et al.,1                          ) Case No. 21-30209 (KRH)
                                                                )
                              Debtors.                          ) (Jointly Administered)
                                                                )

___________________________________________________

1
      The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
      number, are: Alpha Media Holdings LLC (3634), Alpha Media USA LLC (9105), Alpha 3E Corporation (0912),
      Alpha Media LLC (5950), Alpha 3E Holding Corporation (9792), Alpha Media Licensee LLC (0894), Alpha
      Media Communications Inc. (5838), Alpha 3E Licensee LLC (6446), Alpha Media of Brookings Inc. (7149),
      Alpha Media of Columbus Inc. (7140), Alpha Media of Fort Dodge Inc. (2022), Alpha Media of Joliet Inc. (7142),
      Alpha Media of Lincoln Inc. (7141), Alpha Media of Luverne Inc. (7154), and Alpha Media of Mason City Inc.
      (3996). Alpha Media Communications LLC does not have a federal employee identification number. The mailing
      address for the Debtors is 1211 SW 5th Avenue, Suite 750, Portland, OR 97204.

             4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

             5.      A docket entry, substantially similar to the following, shall be entered on the docket

of each of the Debtors other than Alpha Media Holdings LLC to reflect the joint administration of

these chapter 11 cases:

                  An order has been entered in accordance with rule 1015(b) of the Federal
                  Rules of Bankruptcy Procedure and rule 1015-1 of the Local Bankruptcy
                  Rules for the United States Bankruptcy Court for the Eastern District of
                  Virginia directing joint administration for procedural purposes only of the
                  chapter 11 cases of: Alpha Media Holdings LLC (21-30209), Alpha Media
                  USA LLC (21-30222), Alpha 3E Corporation (21-30210), Alpha Media
                  LLC (21-30208), Alpha 3E Holding Corporation (21-30211), Alpha Media
                  Licensee LLC (21-30215), Alpha Media Communications Inc. (21-30213),
                  Alpha Media Communications LLC (21-30214), Alpha 3E Licensee LLC
                  (21-30212), Alpha Media of Brookings Inc. (21-30217), Alpha Media of
                  Columbus Inc. (21-30216), Alpha Media of Fort Dodge Inc. (21-30218),
                  Alpha Media of Joliet Inc. (21-30223), Alpha Media of Lincoln Inc. (21-
                  30219), Alpha Media of Luverne Inc. (21-30220), and Alpha Media of
                  Mason City Inc. (21-30221). The docket in Case No. 21-30209 should be
                  consulted for all matters affecting these cases.

                                                          -6-
Case 21-30209-KRH         Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31             Desc Main
                                  Document     Page 19 of 21



          6.    The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Eastern District of Virginia shall keep, one consolidated docket, one file, and one

consolidated service list for these chapter 11 cases.

          7.    The Debtors are authorized to file the monthly operating reports required by the

Operating Guidelines and Reporting Requirements of the United States Trustee for

Chapter 11 Debtors-in-Possession and Chapter 11 Trustees, issued by the Office of the

United States Trustee for the Eastern District of Virginia, on a consolidated basis, but the Debtors

shall track and break out disbursements on a debtor-by-debtor basis in each monthly operating

report.

          8.    Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases, the Debtors,

or the Debtors’ estates, and this Order shall be without prejudice to the rights of the Debtors to

seek entry of an order substantively consolidating their respective cases.

          9.    The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

          10.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

are satisfied by such notice.

          11.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

          12.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.




                                                 -7-
Case 21-30209-KRH         Doc 3    Filed 01/25/21 Entered 01/25/21 03:03:31             Desc Main
                                  Document     Page 20 of 21



       13.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



 Dated: __________
 Richmond, Virginia                                United States Bankruptcy Judge




                                                -8-
Case 21-30209-KRH            Doc 3     Filed 01/25/21 Entered 01/25/21 03:03:31                    Desc Main
                                      Document     Page 21 of 21




 WE ASK FOR THIS:

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 Michael A. Condyles (VA 27807)                     Justin Bernbrock (pro hac vice admission pending)
 Peter J. Barrett (VA 46179)                        Bryan Uelk (pro hac vice admission pending)
 Jeremy S. Williams (VA 77469)                      70 West Madison Street, 48th Floor
 Brian H. Richardson (VA 92477)                     Chicago, Illinois 60602
 901 East Byrd Street, Suite 1000                   Telephone:       (312) 499-6300
 Richmond, Virginia 23219-4071                      Facsimile:       (312) 499-6301
 Telephone:        (804) 644-1700                   Email: jbernbrock@sheppardmullin.com
 Facsimile:        (804) 783-6192                          buelk@sheppardmullin.com
 Email: michael.condyles@kutakrock.com
        peter.barrett@kutakrock.com                 -and-
        jeremy.williams@kutakrock.com
        brian.richardson@kutakrock.com              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                    Colin Davidson (pro hac vice admission pending)
                                                    30 Rockefeller Plaza
 Proposed Co-Counsel to the Debtors and             New York, New York 10112
 Debtors-in-Possession                              Telephone:    (212) 653-8700
                                                    Facsimile:    (212) 653-8701
                                                    Email: cdavidson@sheppardmullin.com


                                                    Proposed Co-Counsel to the Debtors and
                                                    Debtors-in-Possession



                                  CERTIFICATION OF ENDORSEMENT
                               UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                        /s/ Jeremy S. Williams




                                                      -9-
